ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
IAP Worldwide Services, Inc.                )     ASBCA No. 60065
                                            )
Under Contract No. W9l2ER-I0-C-0046         )

APPEARANCES FOR THE APPELLANT:                    J. Alex Ward, Esq.
                                                  Ethan E. Marsh, Esq.
                                                  Rachael K. Plymale, Esq.
                                                    Morrison & Foerster LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas J. Warren, Esq.
                                                   Acting Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Edward J. McNaughton, Esq.
                                                  Pietro 0. Mistretta, Esq.
                                                   Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 March 2018

                                            ~lrfU/
                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60065, Appeal of IAP Worldwide
Services, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2